FILED
JUL 03 2019

Clerk, U.S. District & Bankrupt
UNITED STATES DISTRICT COURT Courts for the District of Columb
FOR THE DISTRICT OF COLUMBIA

Charmane Smith, )
Plaintiff,
V. Civil Action No. 19-1639 (UNA)
Jerrold Nadler et al., ;
Defendants.
MEMORANDUM OPINION

 

This matter, filed pro se, is before the Court on consideration of plaintiff's application to
proceed in forma pauperis and her “Civil Complaint.” The application will be granted, and this
case will be dismissed as frivolous, See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of the
case “at any time” the court determines that it is frivolous).

Plaintiff is a resident of Memphis, Tennessee. She has sued Congressman Jerrold Nadler
as Chairman of the House Committee on the Judiciary and four federal judges, including District
Judge Emmet Sullivan of this Court, for $140 million. Plaintiff alleges, among other things, that
the judges abused their discretion in “dismissing my complaints for ‘failing to state a claim,” id.
4 3, and that the dismissals were based “on fabricated and specious findings,” id. 4 4. Plaintiff
sues Nadler “as Respondent Superior for the dereliction of duty, nonfeasance, misfeasance and
malfeasance of the judges named in this action.” Jd. ¢ 1.

An “in forma pauperis complaint is properly dismissed as frivolous .. . if it is clear from
the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute

immunity from suits based on acts taken in their judicial capacity, so long as they have jurisdiction
over the subject matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam)
(citing cases). Consequently, a complaint, such as here, against judges who have “done nothing
more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172
(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see accord Caldwell v. Kagan, 777 F. Supp. 2d
177, 179 (D.D.C. 2011) (finding “claims against the district and court of appeals judges .. . patently
frivolous because federal judges are absolutely immune from lawsuits predicated, as here, for their
official acts”). It is clear from the face of the complaint that Nadler also enjoys immunity.
Plaintiff's allegation is nonsensical. Construed liberally, however, it faults Nadler for “lawmaking
activities” that are fully protected by the Constitution’s Speech or Debate Clause, U.S. Const. art.
I, § 6, cl. 1. Chastain v. Sundquist, 833 F.2d 311, 313 (D.C. Cir. 1987); see id. at 314 (“actions
taken in committee hearings, proceedings, and reports, or by vote . . . fall within the constitutional
zone of protection”) (citations omitted)).

For the foregoing reasons, the court will dismiss this case with prejudice. See Firestone v.
Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A dismissal with prejudice is
warranted .. . when a trial court ‘determines that the allegation of other facts consistent with the

399

challenged pleading could not possibly cure the deficiency.’”) (quoting Jarrell-v. United States

Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (emphasis omitted)). A separate order

uy

Date: July Z , 2019 United StAtes Distti Judge

accompanies this Memorandum Opinion.